Exhibit 10.8

May 8, 2007

Sabine Pass LNG, L.P.

717 Texas Avenue

Suite 3100

Houston, Texas 77002

Attention: President

 

  Re: Potential TUA between J & S Cheniere S.A. (“J & S Cheniere”) and Sabine
Pass

LNG, L.P. (“Sabine Pass”)

Gentlemen:

This letter confirms our agreement with regard to the potential terminal use
agreement, or TUA, between J & S Cheniere and Sabine Pass involving the Sabine
Pass LNG receiving terminal currently under construction in Cameron Parish,
Louisiana.

1. The Amended and Restated Shareholders Agreement dated May 8, 2007 between
Mercuria Energy Holding B.V. and Cheniere LNG Services, Inc. acknowledges that
Cheniere Marketing, Inc. (“Cheniere Marketing”) and J & S Cheniere are
negotiating and propose to enter into an LNG sale and purchase agreement that
would provide for the sale by J & S Cheniere of approximately 78,475,000 mmbtu
of stipulated maximum annual LNG reception quantity to Cheniere Marketing for
delivery at the Sabine Pass LNG receiving terminal. The terms of such purchase
agreement have not been finalized, and any definitive sale and purchase
agreement that is entered into may involve substantially different terms. It is
anticipated that such a sale and purchase agreement will provide for J & S
Cheniere and Sabine Pass to enter into, in place of the sale and purchase
agreement under certain circumstances, a TUA covering approximately 78,475,000
mmbtu of stipulated maximum annual LNG reception quantity at the Sabine Pass LNG
receiving terminal, so long as the Sabine Pass LNG receiving terminal has
commenced commercial operation.

2. The parties hereto agree to continue to negotiate in good faith the different
terms under discussion involving such TUA. To the extent required pursuant to
any definitive sale and purchase agreement between Cheniere Marketing and J & S
Cheniere, Cheniere Marketing agrees to make available and/or relinquish
78,475,000 mmbtu of stipulated maximum annual LNG reception quantity under its
terminal use agreement with Sabine Pass to satisfy any TUA entered between J & S
Cheniere and Sabine Pass.

3. If the sale and purchase referred to in paragraph 1 above is implemented with
a contemplated, although contingent, TUA between J & S Cheniere and Sabine Pass,
then Sabine Pass agrees to execute and deliver such TUA in the form attached to
the Amended and Restated Shareholders Agreement referenced in paragraph 1, with
such changes as are reasonably acceptable to Sabine Pass.

 



--------------------------------------------------------------------------------

4. This letter agreement terminates and supersedes the letter agreement dated
November 9, 2006 among Sabine Pass, Cheniere Marketing and Cheniere LNG, Inc.
(the “2006 Letter Agreement”).

If the foregoing correctly reflects our understanding, kindly execute in the
space provided below and this letter shall evidence our agreement as to the
matters set forth herein.

 

Sincerely, Cheniere Marketing, Inc. By:   /s/ Pat Yeater Name:   Pat Yeater
Title:   V.P. Transportation

 

AGREED AS OF THE DATE

FIRST ABOVE WRITTEN:

Sabine Pass LNG, L.P. By:  

Sabine Pass LNG – GP, Inc.,

    its General Partner

By:   /s/ Keith Little Name:   Keith Little Title:   President

 

 

AGREED AS TO TERMINATION OF THE 2006 LETTER AGREEMENT

EFFECTIVE AS OF THE DATE FIRST ABOVE WRITTEN:

Cheniere LNG, Inc.    By:   /s/ Graham McArthur    Name:   Graham McArthur   
Title:   Treasurer   

 

2